Citation Nr: 1821065	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include as resulting from exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, issued in October 2011. 

The Veteran testified to the Board in August 2015.  A transcript is of record.  


FINDINGS OF FACT

1. The Veteran has a current diagnosis of ischemic heart disease.

2. The evidence is at least in equipoise as to whether the Veteran had active military service in the Republic of Vietnam and therefore is presumed to have been exposed to herbicide agents.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a heart disability is presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In light of favorably disposition of the claim, the Board finds discussing whether VA's duties to notify and assist the Veteran have been satisfied is not required. Further notice or assistance is unnecessary; and deciding the appeal now does not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993);  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II. Service Connection

To establish service connection under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a), a Veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004);  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Herbicide agent exposure can also establish service connection presumptively.  
38 C.F.R. § 3.307(a)(6).  The veteran is entitled to a presumption of service connection for certain disorders if presumed exposed to herbicide agents, or the evidence with respect to exposure is at least in equipoise.  38 U.S.C. § 1116(a)(1);  38 C.F.R. § 3.309(e).  The regulatory list includes ischemic heart disease and coronary bypass surgery.  Id. 

The law provides that diseases associated with exposure to certain herbicide agents used to support military operations in the Republic of Vietnam will be considered incurred in service.  The law presumes a Veteran was exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless affirmative evidence establishes that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f);  38 C.F.R. § 3.307(a)(6)(iii).  To presume service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

III.  Analysis

First, the Veteran's VA treatment records, including those dated June 2013 during the period on appeal, indicate a diagnosis of ischemic heart disease and cardiac arrests, including coronary surgery dating to the late 1990s.  Therefore, the first element of service connection is met.

Second, the Board finds it may presume service connection in this case because the Veteran was in the Republic of Vietnam on at least January 27, 1970.  The Veteran contends he has a heart disability as a result of his exposure to herbicides while serving in the Vietnam War.  In his appeal to the Board dated August 2014, the Veteran states that he "served in country in Vietnam," as crew aboard the USS Hoel (DDG-13), transitting to the ship by land on approximately January 27, 2017 via aircraft landing at Da Nang Harbor, and transit barracks.  The Veteran has repeated the same to medical providers, including during a February 2005 herbicide agent examination.  Moreover, a fellow Veteran has sworn by affidavit dated March 2, 2012, that the Veteran reported to Camp Tien Sha, at Da Nang Harbor, to await the arrival of his ship from Subic Bay, Phillippines.  The affidavit further attests a motor whale boat arrived to the shore to retrieve the Veteran and another sailor to motor them back to the USS Hoel.   

Here, the Board finds the evidence of record at least in equipoise as to whether the Veteran served in Vietnam.  The Veteran's file reveals Transfers and Receipts of his whereabouts from December 1969 to August 1970.  Specificially, it relates that on December 16, 1969, the USS Hoel transferred the Veteran to "Naval Hospital, Yokosuka, Japan."  The next entry relates that he reported to the USS Hoel (DDG-13), saying nothing of at which port, or coordinates, on January 27, 1970.  The next entry states he reported to a Naval Hospital, San Diego, California, on May 28, 1970; and again on June 1, 1970.  Lastly, the final entry states he transferred after 73 days in the hospital to Naval station, San Diego, CA, on August 13, 1970.  Of all these entries, only his reporting back to the USS Hoel on January 27, 1970 expresses no location.  

The USS Hoel Deck Log Book has been provided to the Board for December 1969-January 1970.  It records numerous sailors by name and number boarding and disembarking for several reasons, including on January 4-5, 1970; January 23, 1970; and even the return of specific sailors to ship on January 24, 1970.  However, it says nothing of the Veteran boarding or leaving the ship;  nor of his absence when noting the crew as "absentees:  none",  such as on January 26-27, 2017.  

Finally, no sailor making log entries recorded anybody boarding or leaving the ship on January 27, 1970;  yet, the aforementioned Transfers and Receipts record the Veteran reporting to the USS Hoel, absent coordinates or locale expressed, on January 27, 1970.  Read in the light most favorable to the Veteran, these records conflict and thus the Board finds that the evidence is at least in equipoise as to whether the Veteran was on land for any time in Da Nang, Vietnam, on or about January 27, 1970, to transit and reboard the USS Hoel.  Although the RO, despite best efforts, could not find evidence to verify that the Veteran was in Da Nang, Vietnam, the Veteran's personnel statements are both detailed and consistent with his competent and credible testimony.  38 U.S.C. §1154(b).  

Moreover, the deck log records the ship entering Da Nang Harbor on January 27, 1970 as the Veteran has described, the only place where he could have transferred to it on the same day, even if not expressing the location of the USS Hoel on January 27, 1970.  Therefore, the Board finds the Veteran must have boarded the ship from the land at Da Nang Harbor on January 27, 1970, as no evidence suggests a sea arrival route.  The Board credits the Veteran's statements that he spent limited time in Vietnam, but time nonetheless, as he awaited a transit to the USS Hoel.  Thus, the Board finds the Veteran set foot inside the land borders of Vietnam during the Vietnam conflict.

To conclude, the Board finds that the Veteran served in Vietnam and has been diagnosed with a heart disability, to include a disease listed in 38 C.F.R. § 3.309(e).  Thus, the evidence supports granting service connection for a heart disability presumptively as a result of herbicide exposure.


ORDER

Entitlement to service connection for heart disability, to include as a result of exposure to herbicides, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


